Citation Nr: 0913908	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-27 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected migraine headaches, currently evaluated 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1986 to August 1993.  Service in Southwest Asia 
during the Persian Gulf War is indicated by the evidence of 
record.

In an August 1998 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska 
granted service connection for headaches due to an 
undiagnosed illness.  A 10 percent disability rating was 
established.  The Veteran's disability rating was later 
increased to 30 percent by the RO in a December 2000 rating 
decision. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which continued the assigned 30 percent 
disability rating for the Veteran's headaches.  The Veteran 
initiated an appeal of this decision and requested de novo 
review by a Decision Review Officer (DRO).  The DRO issued a 
statement of the case (SOC) in June 2005  that continued the 
assigned disability rating.  The Veteran's appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in August 2005.

In September 2007 the Board remanded the Veteran's claim for 
additional procedural development.  A supplemental statement 
of the case was issued in October 2008 by the VA Appeals 
Management Center (AMC) which continued the denial of the 
claim.  The case is once again before the Board. 

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the Veteran if further action is required on his part.




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.

The Veteran's last VA examination to evaluate his service-
connected migraine headaches was conducted in December 2004.  
In a March 2009 informal hearing presentation, the Veteran's 
representative indicated that the Veteran's headaches have 
continued to worsen.  Since the Veteran, through his 
representative, has alleged that his disability has increased 
in severity and that the evidence does not adequately address 
the current state of his service-connected disability, the 
Board finds that an additional examination is necessary.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the disability has worsened since the last examination].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify all medical 
examinations and treatment he has received 
since December 2004.  Any such medical 
reports so identified should be associated 
with the Veteran's VA claims folder, to 
the extent practicable.

2.  VBA should make arrangements for the 
Veteran to be examined for the purpose of 
addressing the current severity of his 
service-connected  migraine headaches.  
The Veteran's VA claims folder should be 
reviewed by the examiner.  A report of the 
examination should be associated with the 
Veteran's VA claims folder.

3.  VBA should then readjudicate the 
Veteran's claim of entitlement to an 
increased disability rating for migraine 
headaches.  If the benefit sought on 
appeal remains denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




